POPE, J. — -(Dissenting)—I desire to dissent from the conclusion reached in this case for the reason that in my opinion the fifth assignment of error, based on the instruction of the court as to the effect of the possession of recently stolen property, is well founded. That instruction, in effect, informs the jury that the possession of recently stolen property is “usually regarded in law as a criminating circumstance,” that it is “sufficient to warrant a conviction,” except under certain circumstances, and that “the presumption thus raised” must be met by evidence raising a reasonable doubt to justify aquittal. I am of opinion that these instructions are violative of the prohibition imposed by C. L. Sec. 2994, to the effect that the court “shall not comment upon the weight of the evidence.” I am further of opinion that the assumption of the existence of “the presumption thus raised” in effect shifted the burden of proof to the defendant and that this latter is forbidden by the supreme court of the United States, in Coffin v. U. S. 156, U. S. 453, and is distinctly held to be erroneous by this court in the recent case of United States v. Griego, 75 Pac. 30. I am not unaware that the charge as given by the learned trial judge is supported word for word by Mr. Sackett in his Instructions to Juries (2nd Edition) p. 746. An examination of the authorities which Mr. Sackett cites in his foot note to this instruction, however, reveals the fact that none of the ■cases, with the exception of those from Illinois, sustains the doctrine asserted; and even in that jurisdiction the judges have not been unanimous. Thus in Smith v. People, 103, Ill., 86, where a similar instruction was sustained it was said by Mr. Justice Dickey, dissenting, that it is error to charge a jury that any given circumstance is sufficient to warrant a conviction; that is always a question of fact, not of law.” I am of opinion that the proper form of instruction upon this point is that set forth in Watkins v. State, 2 Tex. App. 73, and since uniformly followed by the court of criminal appeals of Texas, that “the possession of property recently stolen is merely a fact or circumstance to be considered by the jury in connection with all the other evidence submitted to them in determining the guilt or innocence of the possessor.” In the well-considered case of State v. Humason, 5 Wash. 507, followed in State v. Walters, 7 Wash. 246, it was said by the court, in holding erroneous an instruction similar to that now in question: “The jury should simply have been told that they were the sole judges of the faets and of the weight to be given'to each particular fact; that the possession of this property by the defendant (if it was necessary to refer to it at all), if it had been proven to them beyond a reasonable doubt that it was stolen property, was one of the facts which they were authorized to consider, with all the, other facts and circumstances in the case' in determining the guilt or innocence of the defendant.” It follows from these authorities that while the circumstances of the possession of the stolen property may be mentioned to the jury for its consideration and to be given proper weight by the jury, the reference to the matter should not be accompanied by intimations from the court upon the weight of the circumstance. And this is precisely what was held by this court in United States v. Griego, supra, where it was said: “If the court' charged the jury that if they believed from the evidence, beyond a reasonable doubt, that the defendants, within three years previous to the date of the returning of the indictment into the court occupied the sleeping apartment alone as a sleeping room that circumstance may be considered by you in arriving at your verdict, ‘such instruction would have been proper;’ but charging in a separate and special instruction, that that circumstance alone-raises a presumption of guilt is, we believe, improper as it .tends to take away the presumption of innocence with which the defendant in a criminal case is clothed until a jury finds him guilty.” If it be improper to instruct the jury that occupying the same room raises a presumption of guilt in an adultery case, it is equally improper to instruct them that possession of stolen property raises a presumption of guilt in a larceny case. The judgment should be reversed and a new trial awarded.